Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 07/21/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. PUB. 2011/0025834, hereinafter “Chen”) in view of De Bruin et al. (U.S. PUB. 2011/0119212, hereinafter “De Bruin”).

Consider claim 1, Chen teaches a method, comprising: extracting, by a system comprising a processor, a feature vector for a data sample based on projection of the data sample onto a standard feature space (page 4 [0069]).

Chen does not explicitly show that processing, by the system, the feature vector using an outlier detection model to determine whether the data sample is within a scope of a training dataset used to train a machine learning model, wherein the outlier detection model was trained using features extracted from the training dataset based on projection of data samples included in the training dataset onto the standard feature space.
In the same field of endeavor, De Bruin teaches processing, by the system, the feature vector using an outlier detection model to determine whether the data sample is within a scope of a training dataset used to train a machine learning model (page 23 [0236]), wherein the outlier detection model was trained using features extracted from the training dataset based on projection of data samples included in the training dataset onto the standard feature space (pages 3-4 [0046]-[0047] and page 5 [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, processing, by the system, the feature vector using an outlier detection model to determine whether the data sample is within a scope of a training dataset used to train a machine learning model, wherein the outlier detection model was trained using features extracted from the training dataset based on projection of data samples included in the training dataset onto the standard feature space, as taught by De Bruin, in order for the models and processors are built based on the information in the training datasets in a process called learning/training or adaptation.

Consider claim 2, Chen further teaches wherein the processing comprises classifying the data sample as an outlier data sample or an inlier data samples using the outlier detection model (page 3 [0057]-[0059]).

Consider claim 3, De Bruin further teaches generating, by the system, a confidence score for the data sample using the outlier detection model, wherein the confidence score represents a measure of confidence in the machine learning model to generate an accurate inference on the data sample (pages 6-7 [0079]); and classifying, by the system, the data sample as an outlier data sample or an inlier data sample based on the confidence score (page 9 [0107]).

Consider claim 4, De Bruin further teaches wherein the data samples included in the training dataset that were projected onto the standard feature spaced were selected based on a determination that the machine learning model generated correct inferences on the data samples during training of the machine learning model (page 5 [0071]).

Consider claim 5, De Bruin further teaches generating, by the system, an outlier detection notification for the data sample based on classification of the data sample as an outlier data sample (page 9 [0107]).

Consider claim 6, Chen further teaches sending, by the system, the data sample for manual annotation and review based on classification of the data sample as an outlier data sample (page 1 [0012]).

Consider claim 7, De Bruin further teaches applying, by the system, the machine learning model to the data sample to generate an inference result based on classification of the data sample as an inlier data sample (page 6 [0075]).

Consider claim 8, De Bruin further teaches wherein the standard feature space comprises a plurality of images with annotated visual features and wherein the data sample and the data samples respectively comprise images (page 23 [0236]-[0237]).

Consider claim 9, Chen further teaches wherein the extracting comprises employing a feature extraction network trained on the standard feature space (page 4 [0069]).

Consider claim 10, Chen further teaches wherein the standard feature space comprises an ImageNet feature space (page 3 [0059]).

Consider claim 11, De Bruin further teaches wherein the machine learning model comprises a deep neural network model (page 9 [0107]).

Consider claim 12, Chen further teaches wherein the outlier detection model employs an isolation forest (IF) outlier detection method or a one-class support vector machine (OCSVM) method (page 4 [0076]).

Consider claim 13, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, De Bruin further teaches wherein the operations further comprise: generating an outlier detection notification for the data sample based on a first classification of the data sample as an outlier data sample (page 9 [0107]); and applying the machine learning model to the data sample to generate an inference result based on second classification of the data sample as an inlier data sample (page 6 [0075]).


Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649